Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group II, claims 18 and 20-21 in the reply filed on 11/9/2021 is acknowledged. Given that Applicant did not provide any arguments as to the restriction requirement being improper, the Examiner is assuming this election is without traverse.
Claims 1-4, 7-13, and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method and product, there being no allowable generic or linking claim.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 

Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of record is greater than 150 words.

Claim Objections
Claim 18 is objected to because of the following informalities: the use of parentheses, i.e., “(number proportion)” in the claim language gives the appearance that the enclosed language is optional. It is advised that the parentheses are removed. Appropriate correction is requested. 
	
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claims 20 and 21 recite the limitation "the modulus" in line 3.  There is insufficient antecedent basis for this limitation in the claims. Clarification is required.

Claim Rejections - 35 USC § 102(a)(1)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haruki Itofuji et al. Non-Chill Mold Casting of Spheroidal Graphite Iron, Japanese Foundry Engineering Society, Reports of the 166th JFS Meeting, 01 May 2015 (hereinafter “Haruki”).
The Examiner has provided a translation of Haruki. The citation of the prior art in this rejection refers to the translation.	

Regarding claim 18, Haruki teaches a method of making a mold casting of spheroidal graphite iron to achieve free casting without chilling, where the mold cast product contains a cast iron metal matrix, i.e., tissue, and spherical graphite, see Figure 2 below, notations added by the 2 and the majority of the graphite grains in the cast iron, i.e., more than 50% to 100%, were in the range of 4-8 µm and were extremely fine (Haruki, Test results).  
[AltContent: textbox (Figure 2)][AltContent: arrow][AltContent: textbox (Cast Iron Metal Matrix)][AltContent: arrow][AltContent: textbox (Spheroidal Graphite grains)]
    PNG
    media_image1.png
    598
    674
    media_image1.png
    Greyscale

The mold casting of spheroidal graphite iron of Haruki corresponds to a semi-solid metal mold cast product of a spherical graphite cast iron of the present invention. The cast iron metal matrix of Haruki corresponds to having a part of tissue of the present invention. The number of graphite grains being 3200 grains/mm2 of Haruki corresponds to a number of the spherical graphite is 3000 particles/mm2 or more of the present invention. The majority of the graphite grains being 4-8 µm of Haruki corresponds to the spherical graphite having a particle size of 4-7 µm is 80% (number proportion) or more in as cast state of the present invention. 

Regarding claim 20, Haruki also teaches that the modulus is equal to the volume divided by the surface area and is equal to 0.34 cm (Haruki, Figure 1). The modulus being 0.34 cm of Haruki corresponds to wherein the modulus of the cast is 2.0 cm or less of the present invention. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Haruki Itofuji et al. Non-Chill Mold Casting of Spheroidal Graphite Iron, Japanese Foundry Engineering Society, Reports of the 166th JFS Meeting, 01 May 2015 (hereinafter “Haruki”).

Regarding claim 21, while Haruki teaches that the modulus is equal to the volume divided by the surface area and is equal to 0.34 cm (Haruki, Figure 1), since the instant specification is silent to unexpected results, it would have been obvious to one of ordinary skill in the art to change the dimension, i.e., modulus of the cast, since such a modification would have involved a mere change in the size (or dimension) of a component. A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955). Change in size and shape is not patently distinct over the prior art absent persuasive evidence that the particular configuration of the claimed invention is significant. See In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). MPEP 2144.04 IV(A).
Therefore, it would have been obvious to one of ordinary skill in the art to have a modulus of the cast to be 0.25 cm or less as presently claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE CARDA whose telephone number is (571)270-1240. The examiner can normally be reached Monday-Friday 8:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.C./Examiner, Art Unit 1738
/SALLY A MERKLING/SPE, Art Unit 1738